Title: To Alexander Hamilton from Tobias Lear, 15 November 1791
From: Lear, Tobias
To: Hamilton, Alexander



United States 15th. Novr. 1791.

By the Presidents command T. Lear has the honor to transmit to the Secretary of the Treasury a letter from Messrs. Triol, Roux & Co. enclosing a copy of a memorial presented by them to the National Assembly of France.
The President wishes when the Secretary may have leisure, that he would take the subject of said memorial into consideration & report thereon to the president.
Tobias LearS.P.U.S.
